                                   1

                                   2

                                   3

                                   4

                                   5                                 UNITED STATES DISTRICT COURT

                                   6                                NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     YUMIKO HURST,                                 Case No. 19-cv-05442-SI
                                   9                   Plaintiff,
                                                                                       JUDGMENT
                                  10             v.

                                  11     BIGGE CRANES AND RIGGING CO., et
                                         al.,
                                  12
Northern District of California




                                                       Defendants.
 United States District Court




                                  13

                                  14          This action has been dismissed without prejudice for failure to prosecute. Judgment is

                                  15   entered accordingly.

                                  16

                                  17          IT IS SO ORDERED AND ADJUDGED.

                                  18
                                  19   Dated: February 11, 2020

                                  20                                               ______________________________________
                                                                                   SUSAN ILLSTON
                                  21                                               United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
